H & R LAND DEVELOPMENT, INC., THE VINCENT SODINI TRUST, BRIAN E. DUFFY and HARRY E. CLARK, Appellants,
v.
PALM BEACH COUNTY, a political subdivision of the State of Florida, Appellee.
No. 4D09-3027.
District Court of Appeal of Florida, Fourth District.
September 15, 2010.
Alex Finch, Longwood; Michael D. Jones of Michael D. Jones & Associates, P.A., Winter Springs; Damon A. Chase of Chase Freeman, P.A., Lake Mary; and C. Edwin Rude, Jr., Tallahassee, for appellants.
Robert P. Banks, Assistant County Attorney, West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
WARNER, POLEN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.